Howell, J.
This is a contest between a special mortgagee and the furnisher of materials for the building .of a sugar-house on the mortgaged premises.
The privilege accorded by law to the furnisher of said materials has not been preserved so as to rank the existing mortgage, that is, by recording tho evidence thereof on the day that the contract for the materials was entered into, as required by article 3274, Revised Civil Code. See 23 An. 286.
The impossibility of registering this particular contract, as alleged, can not vary the law or its interpretation as fixed by the established jurisprudence of the State. The law declares that the act or other evidence of the debt must be recorded on the day that the contract was entered into, in order to give such privilege a preference over creditors who have acquired a mortgage. ■
Judgment affirmed.